Black, J.,
Concurring. — We think it proper to make these additional remarks to the opinion filed in this cause: There is evidence tending to prove the following facts: Levy owned a stock of goods valued at six thousand dollars. He and Landecker combined together to defraud the creditors of Levy; and pursuant thereto, Levy sold the goods to Landecker for the agreed- consideration of twenty-five hundred dollars on the twelfth of July, 1883. On the same day, Landecker turned the goods over to the plaintiff, an auctioneer and commission merchant, who advanced to Landecker thereon the sum of twenty-five hundred dollars. While the goods were being delivered to plaintiff, the defendant, as sheriff, seized them under the writs of attachment sued out by the creditors of Levy. Plaintiff then brought this suit of replevin, and under the writ got possession of the goods, and subsequently sold them for forty-four hundred dollars. The trial court directed a judgment for the plaintiff.
It is conceded that, in an action of replevin, if one party shows that he has a special interest in the property and the other has no interest therein, is an entire stranger, then the party having the special interest, as a lien thereon for advances, may recover the goods *558without regard to the amount of his lien, and without ascertaining the amount of the advances. But the present is quite a different case. If, as between Levy and Landecker, on the one hand, and the creditors of Levy, oh the other, the sale was fraudulent, then as to the ■creditors it was void. The sheriff, in defending' his possession, under the writs of attachment, had a right to set up as he did, and to show that the sale was fraudulent, and, therefore, void. When he established the .fraudulent character of the sale, he established his right .to seize and hold the goods, subject to any advances made in good faith by the plaintiff. What, then, is the xelation of the parties to this suit to the property in ■question? The sheriff for the creditors represents the general ownership ; w,e say this because the attachments In amount cover the entire value of the goods. The plaintiff has a special interest to the extent of his .advances, with a lien therefor on the property. Now .the former decisions of this court establish the doctrine that when, in an action of replevin, it appears the parties to the suit have different interests in the property, their respective rights may be adjusted in the replevin .suit. Dilworth v. McKelvy, 30 Mo. 149; Frei v. Vogel, 40 Mo. 149; Gilham v. Kerone, 45 Mo. 487; Boutelle v. Warne, 62 Mo. 353; Dougherty v. Cooper, 77 Mo. 535.
In the casó first cited the suit was by the general •owner of the property against a person claiming a lien on it. The verdict was for defendant, and then followed an assessment of the full value of the property in favor of the defendant. This court then said the judgment should have been for the value of the defendant’s interest, ■or for a-return of the property until that value was paid. 11 makes no difference whether the party having a special lien on the property is plaintiff or defendant in the replevin suit. In either case his rights can be adjusted. As said in the case of Dilworth v. McKelvy, supra: “The judgment in each case must be modified *559by the circumstances so that the merits of the contro -' versy may be settled in one action. The statute ;is a general one, designed to meet all exigencies which the old action of replevin did; and the equity of its provisions will embrace these modifications of the forms in which judgments should be entered.” It is too late to question the authorities before cited. The forms prescribed in the statutes for judgments in replevin suits apply where one party recovers, and as a result the other is adjudged to have no interest whatever in the property. Where, however, both parties have an interest in the property, the judgment must be made to conform to the rights of the parties, and these rights may be adjusted in a replevin suit.
In the present case the plaintiff was entitled to retain the alnount of his advances and commissions; and, after the payment of the costs of this suit, the residue of the forty-four hundred dollars should be paid to the sheriff. This, of course, on the theory that the sale by Levy to Landecker was fraudulent. As the rights of the parties may be adjusted in this suit, it cannot be said that the sheriff was bound to tender the advances to plaintiff before the seizure of the goods under the writs of attachment. He had the right to contest the amount and validity of the plaintiff’s claim. The only result of a failure to make the tender is, that the costs of this suit must be paid by the defendant, as the plaintiff’s claim for his advances is a valid one. It can make no sort of difference that Landecker is no party to this suit. If the sheriff wrongfully seized his property he has various remedies. The argument made in the briefs, that the whole of the goods should be returned to plaintiff, so that he may account to Landecker, is no more than to say, that the property must be returned to a fraudulent vendee and thus the fraudulent scheme becomes ratified by the judgment of the court. The law contemplates no such results, as we *560think.
Sherwood and Brace, JJ., concur and agree with me in these additional observations.